NO. 12-19-00042-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

 CALE REGAN CASSITY,                                    §       APPEAL FROM THE 7TH
 APPELLANT

 V.                                                     §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                               §       SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM

       Cale Regan Cassity appeals the trial court’s judgment adjudicating him guilty of possession
of a controlled substance. Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                               BACKGROUND
       Appellant was charged by indictment with possession of methamphetamine in an amount
of four grams or more but less than 200 grams with intent to deliver. 1 Pursuant to a plea agreement
with the State, he pleaded “guilty” to possession of methamphetamine in an amount of four grams
or more but less than 200 grams, 2 and the trial court deferred a finding of guilt and placed him on
community supervision for a term of ten years. Subsequently, the State filed a motion to adjudicate
guilt alleging that Appellant violated his community supervision conditions by failing to report to
his supervision officer and pay his supervision fee for thirteen months. Appellant stipulated to


       1
           A first-degree felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (d) (West 2017).
       2
           A second-degree felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (d) (West 2017).
evidence and pleaded “true” to the allegations. After a hearing, at which there was no testimony
as to the allegations in the State’s motion, the trial court found the allegations true, found Appellant
guilty, and assessed his punishment at imprisonment for twelve years. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he has reviewed the record and found no arguable,
nonfrivolous issues for our review. In compliance with High v. State, 573 S.W.2d 807, 812 (Tex.
Crim. App. [Panel Op.] 1978), Appellant’s brief contains a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced. 3
         We have considered counsel’s brief and conducted our own independent review of the
record. Id. at 811. We have found no reversible error.


                                                   CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991),
Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403,
407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the
merits. Having done so, we agree with Appellant’s counsel that the appeal is wholly frivolous.
Accordingly, we grant counsel’s motion for leave to withdraw and affirm the judgment of the trial
court.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should
Appellant wish to seek review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review on his behalf or he must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from either the date of this opinion or the date that the last timely motion for rehearing was

         3
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App.
2014). Appellant was given time to file his own brief. The time for filing such a brief has expired and no pro se brief
has been filed.




                                                          2
overruled by this court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must
be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered November 27, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 27, 2019


                                         NO. 12-19-00042-CR


                                     CALE REGAN CASSITY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1873-06)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.